Citation Nr: 1622158	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-29 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine injury with degenerative arthritis to include neck fracture (neck disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine degenerative arthritis (back disability).

3.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disorder (GERD) prior to July 16, 2015, and a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously remanded in March 2015.  

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the issue of entitlement to service connection for hypertension, but did not provide testimony as to the issues currently on appeal.

The Board notes that the issues of entitlement to service connection for hypertension and a neck fracture were also remanded in March 2015; however, upon remand, the claims as to these issues were granted in full.  The neck fracture has been added to the Veteran's previously service-connected neck disability.  Accordingly, the service connection issues are no longer for appellate consideration.

Additionally, in a July 2015 rating decision, the RO granted an increased disability rating of 10 percent for GERD, effective July 16, 2015.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  





FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's neck disability is manifested by pain and flexion limited to 40 degrees at worst, extension to 20 degrees at worst, a combined range of motion of 220 degrees at worst (even when considering complaints of pain) and without incapacitating episodes of intervertebral disc syndrome (IVDS); the neck disability is also manifested by mild radiculopathy of the left upper extremity throughout the pendency of the appeal.

2.  Throughout the pendency of the appeal, the Veteran's back disability has been manifested by pain and forward flexion limited to 85 degrees at worst, extension limited to 25 degrees at worst, a combined range of motion of 200 degrees at worst (even when considering complaints of pain) and without incapacitating episodes of IVDS; the back disability is also manifested by mild radiculopathy of the right lower extremity on and after July 16, 2015.

3.  Throughout the pendency of the appeal, the Veteran's GERD as at times been manifested by pyrosis, dysphagia, and recurrent epigastric distress; there is no indication that it resulted in substernal arm or shoulder pain or in considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a separate 20 percent rating, but no higher, for radiculopathy of the left upper extremity as related to the Veteran's neck disability have been met throughout the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.      §§ 4.71a, Diagnostic Code 5242; 4.124a, Diagnostic Code 8510 (2015).

3.  The criteria for an initial rating in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242.

4.  The criteria for a 10 percent rating, but no higher, for radiculopathy of the right lower extremity as related to the Veteran's back disability have been met from July 16, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Code 5242; 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial disability rating of 10 percent for GERD, but no higher, have been met from June 1, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

6.  From July 16, 2015, the criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The Veteran's claims stem from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports.

The Board notes that the actions requested in the March 2015 remand have been undertaken.  VA examinations were conducted in July 2015, and updated VA treatment records were obtained.  Additionally, by letter dated May 2015 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his spinal disabilities and his GERD.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.    § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment    on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A. Spinal Disabilities 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for the Veteran's neck and back disabilities has been established effective June 1, 2007.  Throughout the pendency of the appeal, the disabilities have been assigned separate 10 percent disability ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).  

Diagnostic Code 5242 specifies that disabilities of the spine should be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area  of the spine affected by residuals of injury or disease.

With respect to the cervical spine, a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion (ROM) of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

Regarding the thoracic spine, the General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm   or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees       or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least        2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence, a July 2007 treatment record reflects that the Veteran had a history of neck trauma and reported neck stiffness but with no decrease in suppleness.  The cervical spine had an abnormal appearance and motion.  At the same time, the Veteran had tenderness and pain in the low back.  He reported experiencing low back pain radiating to the legs, but with no numbness or tingling.  The thoracic spine was normal in appearance and demonstrated no spasm.  There was tenderness on palpation and the Veteran did not demonstrate a full range of motion.  Pain was elicited by motion, flexion, and extension in a standing maneuver with pain during movement.   A peripheral nerve examination was normal.  

An August 2007 treatment record demonstrates that the Veteran was complaining of low back pain that was more chronic in nature, with occasional left hip numbness and soreness with pain radiating to the left knee.  However, upon examination, the Veteran was negative for radicular symptoms and demonstrated normal strength.  Ranges of motion were noted to be 50 percent in all directions.

The Veteran first underwent VA examination in connection with his service connection claims in August 2007.  With respect to the neck, the Veteran reported daily pain rated as a six on a scale of one to ten, with pain flaring to ten out of       ten two to three times per week and lasting for hours.  He reported pain that         was worsened by overuse, but there was no limitation of motion or functional impairment noted during flare-ups.  He reported pain, stiffness, swelling, spasm,  and fatigability, but no weakness, heat or inflammation, redness, deformity, instability, lack of endurance, or loss of function.  Numbness and paresthesia of    the elbow to the digits was noted.  Ranges of motion were normal with forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees, for a combined range of motion of 340 degrees with no pain.  No objective abnormalities of the cervical sacrospinalis were observed, and the Veteran's gait and motor examination        were normal.  There was no ankylosis.  The examiner diagnosed degenerative osteoarthritis and cervicalgia with radiculopathy to the left arm and fingers.

With respect to the back, upon VA examination in August 2007 the Veteran reported daily pain rated as a five on a scale of one to ten, with pain flaring to seven out of ten daily and lasting for hours.  He stated that pain was worsened by overuse, but the examiner noted no limitation of motion or functional impairments during flare-ups.  He reported pain, stiffness, swelling, spasm, and fatigability, but no weakness, heat or inflammation, redness, deformity, instability, lack of endurance, or loss of function.  Ranges of motion were normal with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, for a combined range of motion of 240 degrees, all with no pain.  The Veteran's gait and motor examination were normal, and no ankylosis or objective abnormalities of the thoracic sacrospinalis noted.  The examiner diagnosed degenerative osteoarthritis and lumbago with current evidence of disc space narrowing at the level of L2/L3 and, to a lesser degree, L3/L4.  

In September and October 2008 statements, the Veteran reported that his neck injury had left him with discomfort and constant pain as well as a limited range     of motion caused by swelling and compression of the discs.  Further, he reported numbness in the left arm radiating to the fingers coupled with spasms.  He stated that any jolt, bump, or twisting motion caused increased pain.  He also stated that his back disability caused pain and discomfort when walking, sitting, or standing for prolonged periods.  

The Veteran next underwent VA examination in July 2015.  With respect to the neck disability, the Veteran reported that his pain had progressively worsened and was consistently rated as an eight on a scale of one to ten.  He complained of swelling on and off and spasms.  He reported flare-ups brought on by certain positions or by changes in the weather, with flare-ups occurring weekly, lasting  two days, and limiting his function.  He stated that he had not had any emergency room visits related to his neck, but had taken several sick days related to pain.  Ranges of motion were flexion to 40 degrees, extension to 20 degrees, right and  left lateral flexion to 30 degrees, and right and left lateral rotation to 50 degrees,   for a combined range of motion of 220 degrees.  Repetitive-use testing revealed to additional loss of motion or function.  The examiner opined that the Veteran's range of motion and pain themselves did not contribute to a functional loss, but found that the examination was neither medically consistent or inconsistent with respect to the Veteran's statements describing functional loss with repetitive use over time or with flare-ups; the examiner stated that it was not possible to say for sure the effects of repetitive use over time or flare-ups without observation.  The examiner noted muscle spasm and tenderness which did not result in an abnormal gait or spinal contour.  The Veteran generally had normal strength but had hypoactive deep tendon reflexes in the arms.  The examiner again noted the presence of cervical radiculopathy and indicated that it was mild in severity and involved the left upper radicular nerve group.  

With respect to the back disability, upon VA examination in July 2015 the Veteran reported pain radiating down the right leg to the mid-thigh as well as a burning sensation off and on in the lower back  The Veteran reported that he could walk two blocks, stand for five minutes, and climb two flights of stairs but could not run.  He reported that flare-ups were brought on by lifting, sitting for too long, bending, or twisting, with pain levels rising to a ten out of ten, and occurred about three times per month for one to two days.  He again noted that he had taken several sick days for neck and back pain.  Ranges of motion were forward flexion to 85 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees, for a combined range of motion of 200 degrees.  The examiner noted no additional loss of range of motion or function upon repetitive-use testing.  The examiner further stated that while pain was noted upon examination, it did not result in or cause functional loss.  The examiner opined that the Veteran's range of motion and pain themselves did not contribute to a functional loss, but found that the examination was neither medically consistent or inconsistent with respect to the Veteran's statements describing functional loss with repetitive use over time or with flare-ups; the examiner stated that it was not possible to say for sure the effects of repetitive use over time or flare-ups without observation. Less movement than normal, disturbance of locomotion, and interference with sitting and standing were reported, but there was no muscle spasm or guarding.  The examiner diagnosed mild radiculopathy with mild pain in the right lower extremity due to involvement of the right sciatic nerve.

Throughout the pendency of the appeal, treatment records and statements by the Veteran reflect complaints of back and neck pain and reduced range of motion.

1. Neck Disability

The medical evidence in this case shows that the Veteran's neck disability has been manifested by forward flexion greater than 30 degrees and a combined range of motion greater than 170 degrees at all times during the period on appeal.  At no time was his forward flexion of the cervical spine limited to 30 degrees or less, or his combined ROM of the cervical spine limited to 170 degrees or less, to support a higher disability rating.  At worst, the Veteran's combined range of motion for the cervical spine was 220 degrees, with flexion to 40 degrees.  

The Board has also considered functional loss pursuant to Deluca, 8 Vet. App. 202, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  The VA examiners did not report any signs of atrophy or decreased muscle strength.  The Veteran stated he had flare-ups in the form of increased pain and swelling, but these symptoms were not exhibited during any of the examinations.  There was no record of reduced range of motion following repetitive-use testing.  As the evidence does not reflect forward flexion limited to 30 degrees or less, or a combined range of motion limited to 170 degrees or less, even considering pain and functional impairment, an initial rating     in excess of 10 percent is not warranted under the limitation of motion criteria.  Additionally, while muscle spasms were noted, spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown by the medical evidence of record.  

For the reasons set forth above, the Board finds that the most probative evidence of record is against a higher rating for the Veteran's neck disability under the General Rating Formula.

In addition, the record does not reflect, and the Veteran does not contend, that he has suffered from incapacitating episodes of IVDS requiring bed rest prescribed by a physician or treatment by a physician.  Thus, the provisions of the IVDS Formula would not result in a higher rating for his cervical spine disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

However, upon consideration, the Board finds that a separate 20 percent rating is warranted throughout the pendency of the appeal for mild radiculopathy of the left upper extremity related to the Veteran's neck disability.  Throughout the period      on appeal, the Veteran has put forth consistent complaints of radiating pain and numbness into the left upper extremity.  The August 2007 VA examiner diagnosed cervicalgia with radiculopathy to the left arm and fingers, and the July 2015 VA examiner confirmed mild radiculopathy with involvement of the left upper radicular nerve group.  Diagnostic Code 8510 provides for a 20 percent disability rating for mild incomplete paralysis of the upper radicular group.  38 C.F.R. § 4.124a.  For a higher rating, there must be at least moderate incomplete paralysis which, is not demonstrated by the evidence.

In short, the Board concludes that the medical findings on VA examination are of greater probative value than the Veteran's allegations regarding the severity of his neck disability and finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a neck disability.  However, resolving the benefit of the doubt in the Veteran's favor, the Board finds the record reflects mild impairment of the left upper radicular group throughout the period on appeal and, accordingly, a separate 20 percent disability rating for radiculopathy of the left upper extremity is warranted.



2. Back Disability

The medical evidence in this case shows that throughout the entire period on appeal the Veteran's back disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The Board notes that an August 2007 treatment record stated that the Veteran had 50 percent range of motion of the low back.  However, upon review, the Board affords this range of motion findings little probative weight as there is no indication that objective testing was conducted and a VA examination conducted the same month revealed normal ranges of motion.  As such, the Board finds that the medical evidence indicates that a rating in excess of 10 percent is not warranted for the back when considering the General Rating Formula.

Even considering the Veteran's subjective complaints of pain, the medical evidence  of record does not show any additional limitation of motion or functional impairment that would support an evaluation greater than those already assigned.  See DeLuca,    8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the record does contain statements regarding limitation of lifting, sitting, and walking, and twisting the Board notes that repetitive use has not resulted in additional limitation of motion during VA examinations.  

Moreover, there is no medical evidence on file showing incapacitating episodes     of disc disease requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks during the past 12 months.  Accordingly, a higher rating under the IVDS Formula is also not warranted for the Veteran's back.

However, upon consideration, the Board finds that a separate 10 percent rating is warranted from July 16, 2015, for mild radiculopathy of the right lower extremity, with involvement of the right sciatic nerve, related to the Veteran's back disability.  While the Veteran complained of back pain radiating to the legs in July 2007, peripheral nerve testing was normal.  In August 2007, a treatment record reported that the Veteran was negative for radicular symptoms despite a complaint of occasional radiating pain.  As such, there was no diagnosis or objective evidence of right lower extremity radiculopathy prior to the VA examination conducted on July 16, 2015.  Diagnostic Code 8520 provides for a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  For a higher rating, there must be at least moderate incomplete paralysis, which is not demonstrated by the evidence.

In short, the Board concludes that the medical findings on VA examination are of greater probative value than the Veteran's allegations regarding the severity of his back disability and finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a back disability.  However, resolving the benefit of the doubt in the Veteran's favor, the Board finds the record reflects mild impairment of the right sciatic nerve on and after July 16, 2015, and, accordingly, a separate10 percent disability rating is warranted from that date.

B. GERD

There is no specific diagnostic code for GERD.  It is therefore rated under the diagnostic code for a hiatal hernia, based on similarity of symptoms.  In this regard, 38 C.F.R. § 4.20 (2015) allows for analogous ratings of an "unlisted condition" under a closely related disease or injury in which not only the functions affected  but the anatomical localization and symptoms are closely analogous.  However,      it further provides that "[c]onjectural analogies will be avoided, as will the use       of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin."  Id. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent disability rating is warranted if the Veteran experiences two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent  disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.  

The Veteran's GERD is rated as noncompensable prior to July 16, 2015, and as 10 percent disabling thereafter.  

Upon VA examination in August 2007, the Veteran reported experiencing pyrosis (heartburn) several times per week.  He noted that he took Mylanta over-the-counter to treat the condition.  The examiner noted no anemia, no history of hospitalization or surgery related to the esophagus, no nausea, no vomiting, no dysphagia, no esophageal distress, no regurgitation, no hematemesis or melena, and no esophageal dilation. 

In a September 2008 statement, the Veteran reported that he experienced chronic reflux, heartburn, and indigestion.  He stated that had difficulty swallowing, a burning sensation, and burping or regurgitation of the stomach content.  In June 2015, he reported that he took one 20 milligram capsule of Prilosec daily to control his symptoms.

The Veteran next underwent VA examination in July 2015.  The examiner reported that the Veteran had taken medication to control his symptoms since 2007, and reported that the medication helped.  The Veteran stated that his symptoms included reflux, a burning sensation, nausea, and bloating.  He reported experiencing reflux in the middle of the night about two times per week and using Tums to treat symptoms as needed.  The examiner opined that the Veteran experienced persistently recurrent epigastric distress, reflux, and sleep disturbance caused by esophageal reflux, with symptoms recurring four times per year or more with average duration of symptoms lasting less than one day.  The examiner noted that there was no esophageal spasm or stricture and no acquired diverticulum.  

Following a review of the evidence of record, the Board finds that the Veteran's GERD warrants a rating of 10 percent throughout the period on appeal.  While the August 2007 VA examination noted only pyrosis as a symptom, the Veteran has complained of trouble swallowing (dysphagia) throughout the period on appeal.    At other times, the Veteran has also been noted to experience persistent epigastric distress.  As the Veteran has experienced at least two of the symptoms of the 30 percent criteria but of less severity (i.e., not productive of considerable impairment of health), the Board concludes the Veteran's symptoms are best described by the criteria for a 10 percent disability rating, even considering his use of medication.  

The criteria for a higher disability rating have not been met.  The Veteran has never reported nor does the evidence reflect any vomiting, weight loss, substernal or arm or shoulder pain, or that any symptoms were productive of considerable impairment of health.  Notably, the July 2015 VA examiner opined that the Veteran's GERD would not affect his ability to work, and the Veteran has maintained employment throughout the course of the appeal.  Consequently, the criteria for the next higher, 30 percent, rating are not met or approximated and a rating for GERD in excess of 10 percent is not warranted.  

      C.  Other Considerations

The Board has also considered whether the Veteran's neck disability, back disability, radiculopathy, and GERD present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of any of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to the spinal disabilities, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

With respect to the Veteran's GERD, the evidence shows that it is well-managed and does not impact his ability to work.  Further, as noted above, he experiences symptomatology that is contemplated by the assigned 10 percent rating.  Higher schedular disability ratings are available for more severe symptoms.  Thus, the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected GERD is adequate; and referral for extraschedular consideration is not required.  Thun, 22 Vet. App. 111; 38 C.F.R. 
§ 3.321(b)(1).  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 

As a final matter, the Veteran does not contend and the evidence does not reflect that he is unemployable due to the disabilities addressed herein.  Indeed, the evidence appears to reflect that the Veteran is employed.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for a neck disability is denied.

From June 1, 2007, entitlement to a separate 20 percent disability rating, but no higher, for mild left upper extremity radiculopathy related to a neck disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for a back disability is denied.

From July 16, 2015, entitlement to a separate 10 percent disability rating, but no higher, for mild radiculopathy of the left lower extremity related to a back disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From June 1, 2007, entitlement to an initial disability rating of 10 percent for GERD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an evaluation in excess of 10 percent for GERD is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


